Citation Nr: 0325366	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee (TN), that denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss (which the RO characterized as hearing loss).  
The veteran has perfected a timely appeal.


FINDING OF FACT

The medical evidence is in relative equipoise as to whether 
the veteran's bilateral hearing loss was related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

With respect to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, VA has met the duty to 
assist and notice requirements under the VCAA and its 
implementing regulations.  By virtue of the appealed rating 
decision, statement of the case, and supplemental statements 
of the case, the veteran has been provided notice of the 
reasons and bases in denying his claim.  The veteran also has 
been provided ample notice and opportunity to submit evidence 
sufficient to support his claim.  In this respect, a 
September 1999 RO letter advised him that more information 
and evidence was needed to complete action on his claim.  
Specifically, the RO advised the veteran to do the following:  
(1) to send evidence showing that his claimed disability had 
been treated since his discharge from service, and that the 
best types of evidence to give VA were statements from 
doctors who have treated him since his discharge which show 
the dates of examination or treatment, findings, and 
diagnoses; (2) to complete and return the necessary 
authorization forms (VA Form 21-4142) permitting VA to obtain 
his records of medical treatment or, if he wished, he could 
contact the doctor or hospital and have the records sent to 
VA; and (3) to send this information and evidence as soon as 
possible, preferably within 30 days.  The RO also advised the 
veteran that the evidence needed to be received within 1 year 
from the date of the letter; otherwise VA would not be able 
to pay the claimed benefits for any period before the date it 
is received.  By this letter, the veteran was notified of 
what evidence, if any, was necessary to substantiate his 
claim, and it indicated what portion of that evidence was to 
be provided by the veteran and which portion the VA would 
attempt to obtain on behalf of the veteran.  As such, the RO 
has complied with its duty to inform the veteran of his 
burden to submit medical evidence that tends to show that he 
currently has bilateral hearing loss that has continued since 
his discharge from service, and of when such evidence needs 
to be received for purposes of determining entitlement to 
service connection for bilateral hearing loss.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

VA has also undertaken reasonable efforts to assist the 
veteran in obtaining the evidence needed to support his 
claim.  In this context, the veteran has been provided with 
VA examinations to determine the nature and extent of his 
bilateral hearing loss disability.  VA also has obtained the 
veteran's post-service private outpatient treatment records.  
Thus, there is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.

Under the circumstances, and given the favorable decision 
below, the Board finds that the veteran has been provided 
with adequate notice of the evidence needed to successfully 
prove his claim and that there is no prejudice to him by 
appellate consideration of the claim at this time, without a 
prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim (as 
required by the VCAA) or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Factual Background

At the outset, it is noted that the veteran's entrance 
physical examination was not available for review.  It is 
also noted that there are no service medical records 
indicating in-service treatment for an ear disorder.  A 
review of the veteran's  separation physical examination in 
June 1946 reveals that there were no ear abnormalities found 
and his hearing was "15/15" bilaterally (or within normal 
limits) at that time.  The veteran was found qualified for 
separation from service.

A review of the veteran's AGO Form 53-55, "Enlisted Record 
and Report of Separation - Honorable Discharge," indicates 
that the veteran served in Central Europe and the Rhineland 
during World War II and received the Combat Infantryman 
Badge.  Additionally, a review of the veteran's AGO Form 100, 
"Separation Qualification Record," indicates that he spent 
41/4 months as an infantryman and 4 months as a gun crewman in 
the light artillery.

In an informal claim of entitlement to service connection for 
bilateral hearing loss received at the RO in January 1999, 
the veteran stated that he had served in the infantry and the 
field artillery during World War II.  He also stated that he 
currently used 2 hearing aids and that he had incurred severe 
hearing loss during service.

On VA outpatient audiology examination in April 1999 at the 
VA Medical Center in Nashville, TN (hereinafter, "VAMC 
Nashville"), the veteran complained of bilateral hearing 
loss that had begun during service.  The examiner noted that 
the veteran's claims file was not available for review.  The 
veteran reported a medical history that was positive for 
military noise exposure and previous yearly ear infections 
characterized by pain that had begun during service and had 
been treated successfully with antibiotics in the past.  The 
veteran denied any tinnitus.  Physical examination of the 
veteran revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
70
80
LEFT
35
50
70
80
90

The average was 65 decibels for the right ear and 72.5 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and 54 
percent in the left ear.  Immittance findings were consistent 
with normal middle ear function bilaterally.  Pure tone and 
speech audiometrics were consistent with bilateral 
sensorineural hearing loss, and the degree of involvement at 
the affected frequencies was mild in the low frequencies, 
increasing to moderate in the mid frequencies, and then to a 
severe or profound degree in the high frequencies.  The 
diagnosis was bilateral sensorineural hearing loss, and the 
examiner noted that the veteran had a history of recurrent 
middle ear infections.

On subsequent audiology examination at VAMC Nashville in 
March 2000, the veteran stated that his hearing had not 
changed, although his wife reported that his hearing was 
diminished.  Physical examination of the veteran revealed 
that his ears were clear bilaterally on otoscopy, audiology 
examination revealed a mild sloping to severe bilateral 
sensorineural hearing loss with no significant changes since 
the veteran's June 1999 audiology examination, word 
recognition was fair bilaterally, and left ear word 
recognition had increased from poor to fair since June 1999.  
No further assessment was provided.  On follow-up audiology 
examination in June 2000, the veteran was fitted for hearing 
aids.

On a VA Form 9 received at the RO in June 2000, the veteran 
stated that, during service, he had been assigned to the 
105th Howitzer Division during the Battle of the Colmar 
Pocket.  At that time, he had been exposed to constant 
artillery shelling which had damaged his ears and auditory 
nerves.  The veteran also stated that, as a result of his in-
service noise exposure, his hearing had gotten progressively 
worse to the point of wearing bilateral hearing aids.

In a letter received at the RO in July 2000, G.W.B., Chief, 
Audiology/Speech Pathology Section, VAMC Nashville, confirmed 
that the veteran had been seen in June 2000 for VA audiology 
examination.  This examiner noted that the veteran had 
reported a medical history that included military noise 
exposure and hearing loss that had begun during service.  The 
veteran's hearing loss had been verified by an audiogram 
which had demonstrated bilateral sensorineural hearing loss 
possibly consistent with noise exposure.  A brief review of 
the veteran's records suggested no other obvious cause for 
the onset of the veteran's hearing loss occurring when it 
did, and for these reasons, this examiner concluded that it 
was as likely as not that the veteran's hearing loss was the 
result of his military noise exposure.

In August 2000, the RO received treatment reports concerning 
the veteran's bilateral hearing loss from the Bill Wilkerson 
Hearing and Speech Center, Nashville, TN, for the period of 
July 1985 to July 1989.  A review of these records indicates 
that the veteran was seen for a hearing aid evaluation in 
July 1985, at which time he complained of having difficulties 
hearing in less than optimal listening conditions and also 
over the telephone.  Pure tone air and bone conduction 
thresholds revealed normal hearing bilaterally through 1000 
kilohertz (KHz), with a sloping mild to moderate 
sensorineural hearing loss in the high frequencies.  Speech 
recognition thresholds were within normal limits with good 
bilateral speech discrimination, although there was increased 
difficulty in speech recognition with background noise.  
Subsequent audiology examination in December 1988 revealed a 
mild sloping to moderately severe bilateral sensorineural 
hearing loss, good speech discrimination at 88 percent in the 
right ear and 84 percent in the left ear, normal middle ear 
pressure bilaterally, and acoustic reflexes were consistent 
with cochlear hearing impairment.  The audiologist concluded 
that the veteran's test results indicated a mild change in 
his high frequency hearing since his July 1985 evaluation.  
Finally, on audiology evaluation in July 1989, the 
audiologist noted that the veteran's unaided threshold 
responses were on the outer limits of normal hearing through 
1000 Hertz (Hz) sloping to moderately severe hearing loss 
above 1000 Hz, unaided speech recognition was in the mild 
hearing loss range, and unaided word discrimination was 88 
percent.  After being fitted with a hearing aid in the right 
ear, aided threshold response was normal in the right ear 
through 2000 Hz sloping to the mild hearing loss range above 
2000 Hz, aided speech recognition was normal, and aided word 
discrimination was 100 percent.  No further assessment was 
provided.

By rating decision issued in January 2003, the RO re-
evaluated the veteran's claim of entitlement to service 
connection for bilateral hearing loss pursuant to the VCAA 
and again concluded that service connection had not been 
established for this disability.

On a VA Form 646 received at the RO in March 2003, the 
veteran's service representative highlighted the July 2000 
letter from G.W.B. (noted above) and stated that this VA 
examiner's opinion provided a basis for granting the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss and, in an informal hearing 
presentation submitted to the Board in September 2003, the 
veteran's service representative emphasized his history of 
in-service noise exposure during combat in World War II and 
the VA examiner's July 2000 letter as support for granting 
the veteran's claim.


Analysis

The veteran and his service representative essentially 
contend on appeal that the veteran incurred bilateral hearing 
loss during service.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002). Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is  consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).  
"Satisfactory evidence" is credible lay or other evidence.  
See Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  
Such credible lay evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2002).  Although 
38 U.S.C.A. § 1154(b) does not establish a presumption of 
service connection, see Collette, 82 F.3d, at 392, it eases 
the combat veteran's evidentiary burden of demonstrating that 
an in-service incident occurred to which the current 
disability may be connected.  See also Caluza v. Brown, 7 
Vet. App. 498, 507 (1995); Russo v. Brown, 9 Vet. App. 46, 50 
(1996).  Therefore, "[s]ection 1154(b) provides a factual 
basis upon which a determination can be made that a 
particular injury was incurred...in service[,] but not a basis 
to link etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 137-38 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996)).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory thresholds in any of the frequencies at 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, 4000 Hertz are 26 dB or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Taking into account all of the relevant evidence discussed 
above, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that the evidence supports the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Initially, the Board notes that the 
veteran's service medical records are entirely negative for 
any treatment of an ear disorder during service.  For 
example, as noted above, a review of the veteran's separation 
physical examination in July 1946 indicates that his hearing 
was within normal limits bilaterally.  However, the Board 
also notes that the results of the veteran's post-service 
audiology examinations demonstrate impaired hearing under 
38 C.F.R. § 3.385.  The Board notes further the VA examiner's 
conclusion in July 2000 that there was no obvious cause for 
the onset of the veteran's bilateral hearing loss other than 
his reported in-service noise exposure.  More importantly for 
purposes of this decision, the VA examiner also concluded in 
his July 2000 letter that it was as likely as not that the 
veteran's bilateral hearing loss resulted from his in-service 
noise exposure.  Given the lack of in-service medical records 
indicating a diagnosis of bilateral hearing loss, the Board 
finds that the evidence is in relative equipoise as to 
whether this disorder was incurred in service.  Therefore, 
pursuant to 38 U.S.C.A. § 5107(b) (West Supp. 2002), and 
acknowledging that it is required to resolve any reasonable 
doubt regarding service-connected disabilities in the 
veteran's favor under 38 C.F.R. § 3.102 (2002), the Board 
concludes that the veteran's bilateral hearing loss was 
incurred in service.  In reaching this conclusion, the Board 
notes that it relied on the VA examiner's medical opinion 
issued in July 2000 following audiology examination of the 
veteran and the veteran's combat status.  

In this regard, the Board notes that it considered the 
applicability of 38 U.S.C.A. § 1154(b) to the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  An appellant is competent to provide lay evidence 
regarding the incurrence of an in-service injury, with the 
credibility of this evidence presumed by the Board, if the 
appellant is a combat veteran.  38 U.S.C.A. § 1154(b) (West 
2002).  As noted above, the veteran's AGO Form 53-55 
indicated that he was awarded a Combat Infantryman Badge 
during service and his AGO Form 100 indicated that he had 
been an infantryman and a light artillery gun crewman during 
service.  Further, the veteran consistently has reported the 
facts surrounding his claimed in-service bilateral hearing 
loss due to artillery fire.  Therefore, under 38 U.S.C.A. 
§ 1154(b) and the cases interpreting this provision, the 
veteran has established a factual basis upon which the Board 
now finds that bilateral hearing loss was incurred in 
service.  See Cohen, Collette, Libertine, Russo, and Caluza, 
all supra.  Finally, although the United States Court of 
Appeals for Veterans' Claims noted in Cohen, supra, that a 
veteran cannot establish an etiological link between an in-
service injury (the incurrence of which can be established by 
lay evidence of combat service) and a current disability only 
using evidence of combat service, the medical evidence of 
record on this claim includes a nexus opinion from a VA 
examiner in July 2000 stating that it was as least as likely 
as not that the veteran's bilateral hearing loss was related 
to his in-service noise exposure.  Accordingly, and pursuant 
to 38 U.S.C.A. §§ 1154(b) and 5107(b), the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is granted.

For the reasons and bases discussed above, the Board finds 
that, after resolving any reasonable doubt in the veteran's 
favor, the claim of entitlement to service connection for 
bilateral hearing loss is granted.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  The appeal is 
granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

